In this case, the court below, being of opinion that there was no negligence imputable to the company in reference to the conduct of the inspector, Armstrong, made several rulings in furtherance of that position, to which plaintiff excepted and appealed from the judgment as rendered. Having held, on defendant's appeal, that plaintiff was not entitled to recover in any aspect of the testimony, the specified rulings of his Honor adverse to plaintiff have become immaterial, and the judgment is, therefore, affirmed.
No error.
Cited: Smith v. R. R., 170 N.C. 185; Wright v. Thompson, 171 N.C. 91;Yarborough v. Geer, 171 N.C. 336; Atkins v. Madry, 174 N.C. 188; Angel v.Spruce Co., 178 N.C. 623; Bradford v. English, 190 N.C. 745; Robinson v.Ivey, 193 N.C. 811; Smith v. Ritch, 196 N.C. 77; Potter v. R. R.,197 N.C. 21; Goddard v. Desk Co., 199 N.C. 23; Gardner v. R. R.,208 N.C. 822. *Page 740 
(654)